Per Curiam.
There is absolutely nothing in this case to warrant us in sending it to the court of appeals.
The exceptions taken at the trial present no question of law that is either novel or unsettled. It is impossible that *299any court could consider the testimony that was excluded admissible.
Of course the court of appeals is not the proper tribunal to Esten to arguments concerning controverted questions of fact; and there is nothing in this appeal worth considering but questions of fact.
Motion for leave to go to the court of appeals must be denied with costs.